Title: From Thomas Jefferson to Gideon Granger, 7 October 1801
From: Jefferson, Thomas
To: Granger, Gideon


Dear Sir
Washington Oct. 7. 1801.
The office either of Auditor or Treasurer of the US. will either the one or the other be vacant after this month. I do not as yet know which. their salaries are equal, 3000. D. each; their rank equal. I shall be happy to have the vacancy supplied by yourself; and shall consider it as fortunate for the public. I therefore take the liberty of proposing to you to accept whichever of the two shall be vacant, and to give me an answer with as little delay as you can, the applications from other quarters being urgent. as the less said on these occasions the better, until the appointment is actually made, I will pray you to let it remain unknown till then.
Accept assurances of my friendly esteem & respect.
Th: Jefferson
